Citation Nr: 1418380	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  03-34 207A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 2000 to June 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied the claims on appeal.  The Board subsequently remanded the case, most recently in July 2013, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examination, which was conducted in November 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2014, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2006.  A transcript of the hearing has been associated with the Veteran's claims file.  

When this case was before the Board in October 2006, claims of service connection for right and left knee disorders were on appeal.  Subsequently, by a July 2009 rating decision, the agency of original jurisdiction (AOJ) granted service connection for degenerative joint disease and patellofemoral joint syndrome.  Consequently, the service connection knee claims have been satisfied.  Service connection was also granted for a left leg disorder (greater trochanteric bursitis with iliotibial banditis); however, it appears that the Veteran is pursuing a claim for disability beyond what has already been service connected.  Consequently, further action will be taken by the Board.  References in the decision below to a left leg disorder or right leg disorder should be taken to mean disability other than the knee and leg disorders already service connected.


FINDINGS OF FACT

1.  Any right leg disorder the Veteran may have is not related to her military service or an event of service origin.

2.  Any left leg disorder the Veteran may have is not related to her military service or an event of service origin.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right leg disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have a left leg disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.

In this respect, through May 2005 and August 2009 notice letters, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.

The Board also finds that the May 2005 and August 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2005 and August 2009 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the August 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment with private and VA treatment providers.  Records of the Veteran's award of Social Security Administration (SSA) benefits have also been associated with the claims file.  The Veteran also underwent VA examinations concerning her service connection claims in February 2003, January 2005, January 2007, May 2012, October 2012, and November 2013, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the November 2013 VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The November 2013 examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and her representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2006.  Otherwise, neither the Veteran nor her representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

Regarding the claimed disorders, the Board notes that the Veteran contends that she has disorders of the legs that she believes are related to service.  In particular, the Veteran stated at her August 2006 hearing before the undersigned Veterans Law Judge that she has been diagnosed with restless leg syndrome that she believes is related to service.  

Regarding diagnosis of the Veteran's claimed leg disabilities, service treatment records reflect that she was seen for complaints of pain in her knee and ankle joints, but no complaints or diagnoses of leg problems such as cramps or spasms are present in the record.  At her separation report of medical history, the Veteran responded "Yes" when asked if she experienced leg cramps, but no diagnosis was assigned at the time, and her lower extremities were found to be normal bilaterally at her May 2002 separation medical examination.  Post-service treatment records reflect that the Veteran has been seen on multiple occasions since service for complaints of muscle pain and spasms in her legs and was assigned "rule-out diagnoses" of restless leg syndrome at January 2006 and April 2006 VA treatment visits.  She underwent testing of her lower extremities in August 2002, at which time no peripheral vascular disease was noted and no other diagnosis was assigned.  She also underwent physical therapy in 2004 at the Captain James A. Lovell Federal Health Care Center for what was then identified as "myalgia" of her legs.  At an October 2007 sleep study conducted at the VA Caribbean Healthcare System in San Juan, Puerto Rico, she was assigned a diagnosis of periodic limb movement disorder.  She has continued to seek treatment for restless leg syndrome and periodic limb movement disorder since that time.

The Veteran has also submitted statements from herself and her husband, and she testified before the undersigned Veterans Law Judge at a hearing in August 2006.  A letter from the Veteran's husband dated in March 2006 indicates that he had witnessed her leg cramps and knew she had been prescribed medication to treat restless leg syndrome.  Similarly, at her August 2006 hearing, the Veteran contended that she first experienced pain in her legs in service and that she continues to experience the same type of pain in her legs, which she attributed to restless leg syndrome that she believed to be related to service.

The Veteran was provided VA examinations in February 2003, January 2005, January 2007, May 2012, and October 2012 pursuant to her claims for service connection.  At the February 2003 examination, the examiner noted that the Veteran stated explicitly that her leg cramps referred to pain in her knees and ankles, not to a separate problem with her legs.  No opinion or diagnosis was assigned.  At the January 2005 VA examination, the Veteran specifically complained of experiencing spasms in her calf muscles bilaterally that interfered with her sleep; however, the examiner at that time failed to provide a diagnosis related to the Veteran's complaints or address whether any such disability existed or was etiologically linked to her time on active duty.  Similarly, at the Veteran's January 2007 VA examination, the examiner addressed only the Veteran's complaints of joint pain in her knees and ankles; no evaluation of any leg cramps or diagnosis of periodic limb movement disorder or other such disability was made or ruled out.  

The Veteran again underwent VA examination in May 2012.  At that time, the examiner diagnosed her with periodic limb movement disorder.  The examiner also noted that the Veteran "has had RLS (restless leg syndrome) for 8-9 years" and found that she experienced daytime sleepiness and a sleep disorder due to restless leg syndrome.  However, despite also noting the Veteran's complaints that she first experienced symptoms in service, the examiner offered a negative etiological opinion.  In so finding, though, the examiner stated only that the cause of her periodic limb movement disorder and restless leg syndrome "is not clear."  To obtain clarity concerning the Veteran's diagnoses and their etiology, the AOJ obtained a second VA examination in October 2012.  At that time, however, the examiner merely found that, "based on records," he was "unable to determine with greater than 50% probability that the claimant's condition is service connected without resorting to mere speculation."  

Faced with these findings, and pursuant to the Board's July 2013 remand, the AOJ again scheduled the Veteran for VA examination, which was conducted in November 2013.  At that time, the examiner diagnosed the Veteran with bilateral restless leg syndrome but concluded that the disorder was less likely than not related to service.  In so finding, the examiner acknowledged the Veteran's contentions that her symptoms began in service but noted that there was no documentation of any such disorder in service and observed that the first indication of any leg movements during sleep occurred in 2005, approximately three years after her separation from service.  Thus, the examiner concluded, it is less likely than not that any current restless leg syndrome is etiologically linked to the Veteran's time in service.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a right leg disorder and a left leg disorder.  In so finding, the Board notes that, with the exception of her May 2002 separation medical history report, the Veteran's service treatment records are completely silent as to complaints of or treatment for leg complaints, as opposed to complaints of knee or ankle pain (disorders for which she is currently service connected).  Despite the Veteran's complaint of leg cramps at her May 2002 separation report of medical history, no diagnosis was assigned, and her May 2002 separation medical examination revealed no lower extremity abnormalities.  Further, the November 2013 VA examiner found no link between any current disability and military service.  Furthermore, the Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and her current diagnoses of restless leg syndrome and periodic limb movement disorder.  In that connection, the Board notes that the medical opinion submitted by the November 2013 VA examiner specifically addressed the question but did not attribute any current right or left leg disorder to active duty.  In so finding, the examiner explicitly considered the Veteran's claims concerning her in-service experiences of leg cramps.  The VA examiner also relied on the record and articulated why the record, especially the absence of documented problems until after military service, caused her to arrive at the conclusions she did.  The Board therefore gives significant weight to this opinion.

The November 2013 VA examiner provided a report that considered the Veteran's history, set out her findings in detail, and contained clearly articulated reasons for her conclusions.  Thus, the Board relies upon this opinion in making its determination.  As discussed above, the November 2013 VA examination specifically addressed causation, clearly indicating that the Veteran's current bilateral restless leg syndrome is not likely related to her time in service.  Additionally, the examiner offered a clear and well-reasoned explanation for her opinion that the evidence contained in the Veteran's claims file, including her own statements to the VA medical examiner and to other VA personnel, supported a conclusion that the current bilateral leg disorder is not likely related to service, relying on the examination report and her medical expertise as well as medical knowledge in concluding that any such etiological link was doubtful.  

The Board acknowledges that the Veteran has contended, on multiple occasions, that she first experienced symptoms of a bilateral leg disorder in service.  In this regard, the Board notes that in order for the Veteran's claims of service connection for right and left leg disorders to be granted, the record would have to contain competent and credible evidence linking any current disability to her military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it is less likely than not that any current right or left leg disorder is etiologically linked to service.  The examiner offered an explanation for her opinion, relying on the Veteran's medical history and her medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed restless leg syndrome and service was doubtful.  Importantly, the Board notes that this etiological opinion is uncontradicted by any medical professional of record.

As noted above, in this instance, the Veteran's report of continuity of symptomatology of right and left leg symptoms is not supported by the other evidence, particularly the opinion of the November 2013 VA examiner, who examined the Veteran, considered her contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  Moreover, despite her complaints of leg cramps at her May 2002 separation report of medical history, no diagnosis was assigned at the time.  To the contrary, the Veteran was noted in her May 2002 separation report of medical examination to have normal lower extremities.  Additionally, the Veteran clarified at her February 2003 VA examination that the "leg cramps" she complained of referred only to her left knee and ankle problems and that no separate symptoms were occurring.  

Consequently, and based on the Veteran's own clarification concerning her lower extremity symptoms, it cannot be concluded that she had symptoms of a right or left leg disorder that began in service and have continued to the present.  This evidence contradicts the Veteran's version of events regarding the continuity of symptomatology.  Further, the VA examiner considered the Veteran's contentions and yet concluded that the Veteran's restless leg syndrome was less likely than not related to service.  The Board finds that the Veteran's statements to the February 2003 examiner-which were closest in time to her period of service-to be more likely the truth than those made later as part of her prosecution of a claim for compensation.  Consequently, the Board finds that, to the extent that the Veteran has asserted that she developed a bilateral leg disorder while on active duty that has continued to the present, that assertion is not credible. 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right leg disorder or a left leg disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right leg disorder is denied.

Entitlement to service connection for a left leg disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


